t c summary opinion united_states tax_court ronald and susan rosenblatt petitioners v commissioner of internal revenue respondent docket no 17002-06s filed date elizabeth opalka and suzanne meiners-levy for petitioners jeffrey s luechtefeld for respondent ruwe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure and sec_6662 accuracy- related penalties of dollar_figure and dollar_figure for the taxable_year sec_2002 and respectively the issues for decision are whether petitioners’ aircraft activity during and was engaged in for profit within the meaning of sec_183 whether petitioners are entitled to deductions for worthless_stock and bad_debts incurred in and whether petitioners are liable for sec_6662 accuracy-related_penalties for and before trial petitioners’ counsel submitted to the court a document entitled petitioners’ consolidated pre-trial motion which the court treated as petitioners’ pretrial memorandum at trial petitioners’ counsel requested that the court treat part of their pretrial memorandum as a motion for partial summary_judgment motion the court obliged the request but denied the motion and declined to rule on petitioners’ counsel’s request to shift the burden_of_proof petitioners failed to pursue some of the arguments made in their motion at trial or in their post- trial briefs accordingly we deem those arguments to have been abandoned and will decide only the issues that petitioners’ counsel disputed in their posttrial briefs see 117_tc_117 n respondent also determined that petitioners’ itemized_deductions should be decreased by dollar_figure in and dollar_figure in these are computational adjustments that depend on our disposition of the other issues in this case background some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference at the time of filing the petition petitioners resided in iowa ronald rosenblatt petitioner is a graduate of columbia university with a bachelor’s degree in art history a minor in economics and a master’s of art petitioner also holds a ph d in economics from the university of idaho petitioner worked as a professor and taught economics for years after he received his ph d in petitioner was employed by principal residential mortgage inc prm a subsidiary of principal financial group petitioner directly managed six or seven people indirectly he managed approximately people petitioner worked approximately hours per week in and he spent most of his work week in the offices of prm in downtown des moines most of petitioner’s income in came from his position at prm between and prm sold the division that petitioner managed to american home mortgage ahm in petitioner was employed by ahm as an executive vice president of sales support and development petitioner’s work hours and responsibilities did not change very much between and petitioner susan rosenblatt mrs rosenblatt is an anchor reporter for the local fox news network in des moines iowa petitioners reported wages on their federal_income_tax returns in excess of dollar_figure for and dollar_figure for petitioner always had an interest in flying petitioner had been interested in being a pilot since his youth in when petitioner graduated from high school he had an appointment to the air force academy and he intended to become an air force pilot however petitioner did not attend the air force academy because his eyesight did not meet the requirements for him to train as a pilot petitioners’ daughter katie received flight instruction from executive one aviation eoa beginning in in the fall of petitioner also began taking flight training lessons from eoa on date petitioner formed kar rrr aviation leasing llc kar rrr mrs rosenblatt purchased a one-half interest in kar rrr on date before mrs rosenblatt became a member of kar rrr petitioner was the sole member and they were the only two members thereafter aside from petitioners kar rrr had no employees petitioners apparently accounted for the aircraft activity as a sole_proprietorship on a schedule c profit or loss from business until mrs rosenblatt became a member of kar rrr in thereafter petitioners accounted for the aircraft activity as a partnership on a schedule e supplemental income and loss in date kar rrr purchased a cessna r n3529d aircraft cessna from eoa petitioner has never been a licensed pilot before the cessna was purchased petitioner had no experience in the aviation industry other than being a frequent flyer petitioner described his decision to purchase the cessna as a way of having a good new plane upon which to learn and as a way of starting a new business with the plane kar rrr financed the cessna with cessna finance corp cfc petitioners paid percent of the purchase_price for the cessna as a down payment and kar rrr financed dollar_figure the balance of the purchase_price for the cessna through cfc petitioner personally guaranteed the loan from cfc to kar rrr the cessna was hangared at ankeny regional airport in ankeny iowa on date before petitioner purchased the cessna eoa provided a written projection of net_income to petitioners related to a purchase and leaseback of a cessna eoa projected that if the cessna was rented out for hours per year at dollar_figure per hobbs hour it could potentially generate dollar_figure in gross_receipts after subtracting expenses for insurance hangar fuel maintenance engine reserve and management fees totaling a hobbs meter is a device used to measure the amount of time an aircraft is in operation petitioners had actual gross_receipts from the aircraft activity of dollar_figure in and dollar_figure in dollar_figure eoa projected a net_income of dollar_figure on a leaseback by eoa of the cessna petitioner did not produce any other formal business plan for kar rrr eoa’s projection did not include finance expenses commissions legal and professional services expenses or depreciation reported expenses for petitioners’ and aircraft activity were as follows expenses deductions schedule c schedule e total repairs and dollar_figure dollar_figure dollar_figure maintenance interest big_number big_number big_number depreciation big_number big_number big_number and sec_179 commissions big_number big_number big_number and fees fuel big_number big_number big_number hangar insurance big_number big_number big_number miscellaneous -- legal and professional big_number -- big_number services management fees big_number -- big_number total big_number big_number big_number petitioner testified that he worked off a pro forma and his own notes about marketing and so on and that those materials indicated that given a certain number of hours per month of lease that it would be profitable petitioner’s pro forma and marketing notes were not offered into evidence deductions schedule e expenses repairs and maintenance dollar_figure interest big_number depreciation and big_number sec_179 commissions and fees big_number fuel big_number hangar big_number insurance big_number miscellaneou sec_906 legal and professional big_number services instruction total big_number on date kar rrr cfc and eoa entered into a consent to lease agreement lease agreement related to the cessna cfc required the lease agreement as a condition_precedent to obtaining financing on the cessna because the cessna would be rented out to the general_public under the lease agreement kar rrr was designated the lessor and eoa was designated the lessee the lease agreement stated in pertinent part neither lessor kar rrr nor lessee eoa shall further lease the cessna or assign the lease without first obtaining the prior written consent of cfc which consent may be withheld at the sole discretion of cfc kar rrr and eoa also entered into an aircraft marketing agreement marketing agreement drafted by advocate consulting which stated as follows aircraft marketing agreement this agreement made on this 14th day of june by and between kar rrr aviation leasing llc hereinafter referred to as the owner and eoa hereinafter referred to as the agent witnesseth whereas owner is the owner of one cessna 172r registration number n3529d whereas agent in the ordinary course of business develops relationships with prospective customers for owner seeking to rent aircraft whereas agent is willing to serve as marketing and compliance agent on a non-exclusive basis upon the terms and conditions herein set forth now therefore in consideration of the mutual covenants and agreements herein contained the parties hereto do hereby agree as follows aircraft_owner hereby authorizes agent to serve as a nonexclusive marketer for the aircraft outlined on exhibit a terms of agreement the term of this agreement shall be for a period of seven days commencing on the date hereof and automatically renew each seven days thereafter this agreement shall be subject_to termination by either the owner or agent for any reason whatsoever upon five days advance written notice given to the other party the aircraft will be based at the ankeny airport and the owner will assume all responsibility for storage fees in the amount of dollar_figure - per month for heated community hangar space owner has had the aircraft inspected by eoa verifying that the aircraft meets the standards required by the federal aviation regulations and that a valid airworthiness certificate exists in respect thereto and that all other requirements and paperwork are in good order and effect the fees payable by owner to agent for the rental of said aircraft shall be calculated at the rate of of the gross hobbs rental charge at the start of this agreement said hourly rate shall be dollar_figure and may be adjusted with approval of both parties the rent shall be paid within ten days after the end of each calendar month based upon the hours rented during each prior month agent agrees to waive charges for_the_use_of the aircraft by owner owner agrees to follow scheduling procedures established by agent for the reservations of aircraft and to return aircraft with full fuel to the agent owner shall maintain the aircraft to satisfactorily retain its airworthiness certificate thereby meeting the requirements of the federal aviation administration owner shall furnish at their own expense all fuel oil lubricants and other materials necessary for the operation of said aircraft fuel shall be priced by agent to owner at the leaseback rate of twenty cents below the then current retail rate in addition all shop labor shall be priced at dollar_figure per hour below current list and parts shall be charged pincite above cost plus freight or other added charges all required routine maintenance may be performed by the eoa maintenance facility without prior notice to owner renters shall be required at a minimum to have hours total time plus a sign-off from an faa approved current flight instructor in order to solo this aircraft other than for maintenance down time this aircraft shall be available for scheduled rent at all times owner shall provide and keep insurance in full force and effect at their own expense such insurance shall be written by an underwriter satisfactory to all parties and naming the owner agent and current lienholder as insured and shall protect the interests of the owner agent and current lienholder if the risk is covered by the insurance_policy of the agent the owner shall prepay agent the amount of such insurance at the first of each calendar month and agent shall provide owner evidence of such insurance coverage in force and satisfactory to the owner and current lien holder agent shall be responsible for deductible if the aircraft is damaged while hangared at eoa if such damage is caused by an eoa employee or by a customer renting the aircraft through eoa the term of this agreement shall be years commencing on the below mentioned execution date owner may terminate this agreement for any reason upon thirty days written notice to agent petitioner provided documents logs indicating his involvement with kar rrr during and these logs show that petitioner spent approximately and dollar_figure hours on kar rrr activities in and respectively petitioner prepared these logs himself though he admits they are incomplete much of the time reflected in petitioner’s logs represents time during which he participated in flight instruction ground school and test flights petitioners relied on the services of eoa for taking reservations for the cessna providing storage for the cessna and providing licensed flight instructors to fly the cessna the customers who rented the cessna did not enter into written lease agreements but they did sign a document ensuring that the people who flew the cessna were licensed pilots these agreements were maintained by eoa the people who flew the cessna included both flight instruction students and private pilots kar rrr’s cessna the total time on petitioner’s log for is listed a sec_191 hours but actually adds up to dollar_figure hours the logs separate petitioner’s business time and travel time spent on kar rrr in petitioner’s log reflects dollar_figure hours of travel time and hours of business time in petitioner’s log reflect sec_41 hours of travel time and dollar_figure hours of business time was one of three or four aircraft available to rent at the ankeny regional airport in and benefit technologies inc bti is a research_and_development business specializing in full flexible benefit plans for small to midsize companies andrew hyman mr hyman was the founder of bti and is still actively involved with bti bti filed for chapter bankruptcy protection in date shortly after bti defaulted on a dollar_figure interest payment to a venture capital firm on date sometime after filing for bankruptcy bti’s bankruptcy proceedings were converted from chapter to chapter petitioner owned bti stock lent money to bti and served on bti’s board_of directors but petitioner was not an employee of bti petitioner was never actively involved in bti other than having attended occasional board meetings petitioners claimed losses of dollar_figure in relating to the alleged worthlessness of their bti stock and loans that petitioner made to bti discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are incorrect rule a 290_us_111 i claimed losses from aircraft activity pursuant to sec_183 deductions with respect to an activity_not_engaged_in_for_profit generally are limited to the amount of gross_income derived from such activity sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowed under sec_162 for the ordinary and necessary expenses of carrying on an activity which constitutes the taxpayer’s trade_or_business deductions are allowed under sec_212 for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income with respect to either section however the taxpayer must demonstrate a profit objective for the activities in order to deduct associated expenses 78_tc_642 affd without published opinion 702_f2d_1205 d c cir warden v commissioner tcmemo_1995_176 affd without published opinion 111_f3d_139 9th cir sec_1_183-2 income_tax regs in order to meet the required profit objective the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 353_f3d_595 8th cir affg 118_tc_138 am acad of family physicians v united_states 91_f3d_1155 8th cir sec_1_183-2 income_tax regs provides factors to be considered when determining whether an activity is engaged in for profit as follows b relevant factors --in determining whether an activity is engaged in for profit all facts and circumstances with respect to the activity are to be taken into account no one factor is determinative in making this determination in addition it is not intended that only the factors described in this paragraph are to be taken into account in making the determination or that a determination is to be made on the basis that the number of factors whether or not listed in this paragraph indicating a lack of profit objective exceeds the number of factors indicating a profit objective or vice versa nine nonexclusive factors are set forth in the regulations which are to be considered when determining profit intent those factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation exist id not all of the factors are applicable in every case and no one factor is controlling see 86_tc_360 sec_1_183-2 income_tax regs we begin by applying each of these factors to the facts relating to petitioners’ aircraft activity the fact that a taxpayer carries on an activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity was engaged in for profit see 72_tc_659 sec_1 b income_tax regs during the years at issue petitioner kept logs noting his involvement with kar rrr but he admitted that those logs were incomplete the logs were not made contemporaneously with the activities petitioner noted therein much of the time memorialized in the logs is attributable to travel time and time that petitioner spent on his own flight training activities and classes petitioner failed to develop a formal business plan although petitioner testified that he used a pro forma it was not produced at trial eoa’s financial projections overestimated the profitability of renting the cessna and the projected expenses did not include finance expenses sales_tax or registration fees and did not take into account actual depreciation of the cessna petitioner testified that he was active in advertising the cessna throughout the community but he failed to adequately corroborate that testimony with evidence of such marketing activities petitioner also did bookkeeping for kar rrr including the establishment and maintenance of the company bank account however petitioners relied on the services of eoa for the day-to-day rental of the cessna including taking reservations for the cessna providing storage for the cessna and providing licensed flight instructors to fly the cessna moreover the maintenance rental of the aircraft and collection of rental receipts were performed by either eoa or the flight instructors associated with the rental flights petitioner explained at trial that student pilots and renters would pay eoa directly for_the_use_of the cessna at the end of the rental period eoa would then credit the account of kar rrr for the fee generated at the end of the month eoa would deduct their commission and other expenses such as fuel and maintenance petitioner was not qualified to perform the maintenance on the cessna necessary to keep it airworthy petitioner reviewed some of these activities but did not perform them himself and otherwise had limited involvement in the day-to-day activities involving the cessna consequently consideration of the first factor weighs against the finding of a profit objective a taxpayer’s expertise or that of his advisers is a factor in determining profitability sec_1_183-2 income_tax regs before his purchase of the cessna petitioner had no relevant experience in the aircraft industry petitioner spent time going on the faa’s website to understand what rules and regulations governed private aviation he also researched cessna’s advisories about his type of aircraft to determine whether there were recalls or anything like that petitioner sought advice in selecting the appropriate aircraft for the activity relying in part on the knowledge of local flight instructors otherwise petitioner relied on eoa the seller of the cessna and advocate consulting before the purchase of the cessna petitioner was informed by eoa’s president that the cessna could be rapidly depreciated for tax purposes at the same time employees of eoa informed petitioner that advocate consulting could structure the purchase of the cessna in a tax-advantageous manner petitioner’s independent research on advocate consulting entailed going online and trying to get a little background on the company petitioner did not know anyone else who was referred to advocate consulting petitioner testified that advocate consulting agreed to represent petitioners before the irs as part of their agreement with kar rrr petitioners retained the services of advocate consulting on a yearly basis petitioners sought the advice of advocate consulting because aircraft leasing was a field that petitioner really didn’t know in terms of legal or tax issues when asked at trial if he ever thought that the tax_advice he received was too good to be true petitioner responded that if he’s paying for their advice and their counsel tells me that this is the way it is then i believe them as we have already noted eoa provided a written projection of net_income that did not include finance expenses commissions legal and professional services expenses or tax depreciation expenses related to the cessna given petitioner’s educational background in economics and his discussions with employees of eoa and advocate consulting about structuring the purchase of the cessna in a tax-advantageous manner it is reasonable to assume that petitioner recognized the significant distortions these omissions would create between the projected profits and the profits or losses from the aircraft activity that petitioners would report on their tax returns in preparing for an activity a taxpayer need not make a formal market study but might be expected to undertake a basic investigation of the factors that would affect profit 68_f3d_868 5th cir yet petitioner failed to seek an objective opinion about the profit potential of such an undertaking and relied heavily on parties with their own subjective interest in the transaction under the circumstances petitioner’s independent research of profitability of the aircraft activity was insufficient consequently the second factor weighs against a finding of a profit objective the fact that a taxpayer devotes much of his personal time and effort to carrying on an activity particularly if there are no substantial personal or recreational elements may indicate a profit_motive sec_1_183-2 income_tax regs much of the time that petitioner spent on the aircraft activity involved his own flying lessons petitioner and his daughter had decided to learn how to fly and petitioner purchased the cessna as a way to do that petitioner had long wanted to learn to fly airplanes having attempted to join the air force when he was younger petitioner created logs documenting his activities related to the cessna the logs though incomplete indicate that petitioner spent approximately dollar_figure and dollar_figure hours on kar rrr activities in and respectively much of that time represents petitioner’s own flying instruction while the logs petitioner kept indicate some activity that could be construed as business related it could also be construed as a genuine interest in a recreational activity regardless the relatively small amount of time spent on this activity that was substantiated in the record does not outweigh the evidence indicating that petitioner had a significant interest in the recreational elements of the activity consequently the third factor does not support a finding of a profit objective an expectation that the assets used in the activity will appreciate in value might indicate a profit objective sec_1_183-2 income_tax regs it is unlikely that petitioner expected the cessna the only asset owned by kar rrr to appreciate in value additionally absent extenuating circumstances none of which were established in this case the regular wear_and_tear on a cessna would likely cause economic depreciation accordingly the fourth factor weighs against finding a profit objective the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioner had no previous experience in the aircraft industry and provided no evidence that he had engaged in any similar activities for profit consequently the fifth factor is neutral a series of losses during the initial or startup stage of an activity may not necessarily be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs however where losses continue to be sustained beyond the period that customarily is necessary to bring the operation to profitable status such continued losses if not explainable as due to customary business risks or reverses may be indicative that the activity is not being engaged in for profit id ultimately a taxpayer must demonstrate an ability to make a profit in the long term to offset any startup losses see 45_tc_261 affd 379_f2d_252 2d cir there was no prior history of either profits or losses from petitioner’s aircraft activity because the years at issue were the first years in which petitioner’s aircraft activity existed in neither nor did the aircraft activity generate a profitdollar_figure petitioner testified and submitted evidence indicating that in the years following the years at issue several flight instructors who had used petitioner’s cessna to give lessons decided to start their own flight instruction business using petitioner’s cessna at des moines international airport petitioner explained that he became very involved in the marketing and organization of this new business and had plans to merge his aircraft activity with the flight instructors’ business however petitioner failed to submit evidence regarding the profitability of the aircraft activity in the years the aircraft activity generated losses of dollar_figure for and dollar_figure for after without any proof of profitability in later years the sixth factor is neutral the amount of occasional profits earned in relation to the amount of losses_incurred may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs as we have established there is no history of the aircraft activity’s being profitable consequently the seventh factor is neutral substantial income from sources other than the activity may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs petitioner worked approximately hours per week in and he spent most of his work week in the offices of prm in downtown des moines most of petitioner’s income came from his position at prm petitioner’s hours and responsibilities did not change very much between and petitioners reported salaries in excess of dollar_figure in and dollar_figure in the losses created by the aircraft activity if found to be deductible would offset some of petitioners’ substantial salaries and generate a significant tax savings in the years at issue consequently the eighth factor weighs against a profit objective finally the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs petitioners’ daughter katie received flight instruction from eoa beginning in in the fall of petitioner also began taking flight training lessons from eoa before taking flying lessons petitioner always had an interest in flying being a pilot had been a long-term interest of petitioner since his youth petitioner acknowledges the purchase of the cessna as a way of having a good new plane upon which to learn consequently the ninth factor weighs against a finding of a profit objective when considering whether a taxpayer engaged in an activity for profit greater weight must be given to the objective facts than to a taxpayer’s mere statement of intent 85_tc_557 while some of petitioner’s efforts could support an argument in favor of a profit objective they could also be construed as a genuine interest in and an effort to contribute to an activity that provided personal pleasure in the form of a hobby regardless petitioner’s testimony and the evidence on record in favor of petitioners’ argument are insufficient to overcome the weight of the objective facts indicating that petitioners were not engaging in the activity primarily for profitdollar_figure accordingly we will sustain respondent’s determination with regard to the disallowance of losses created by the aircraft activity ii claimed loss from worthless_stock and loans on their federal_income_tax return petitioners claimed losses of dollar_figure relating to the alleged worthlessness of their bti stock and loans petitioner made to bti on petitioners’ schedule d capital_gains_and_losses they reported a short-term_capital_loss of dollar_figure related to bti which contributed to a total net short-term loss of dollar_figure reported for that year petitioners also reported a dollar_figure long-term_capital_loss related to bti on their schedule d for which contributed to a total net_long-term_capital_loss of dollar_figure petitioners were limited by sec_1211 to a recognized capital_loss of dollar_figure on their federal_income_tax return petitioners carried forward a short-term_capital_loss of dollar_figure and a long- term capital_loss of dollar_figure to respondent disallowed petitioners’ claimed capital losses relating to bti however respondent concedes that after application of the sec_1211 capital_loss limitation in petitioners’ federal_income_tax return for reflected because we find that petitioners’ aircraft activity was not engaged in with the required profit objective we need not decide whether petitioners’ losses were nondeductible passive_activity_losses subject_to the limitations imposed under sec_469 the appropriate amount of capital losses ie capital_loss of dollar_figure accordingly the disallowance of the reported loss with respect to bti affects only petitioners’ taxable_income for petitioners argue that the bti stock became worthless and that their loans to bti became nonbusiness_bad_debt when bti ran out of opportunities to sell the company in respondent argues that neither the stock nor the loans became worthless in in order for a taxpayer to claim a loss for worthless securities in a taxable_year the security must become worthless in that taxable_year sec_165 a loss shall be treated as sustained during the taxable_year in which the loss occurs as evidenced by closed and completed transactions and as fixed by identifiable events occurring in such taxable_year sec_1 d income_tax regs total worthlessness of the security is required for the deduction sec_1_165-4 income_tax regs no loss deduction is allowed for partial worthlessness or for mere decline in value sec_1_165-5 income_tax regs stock becomes worthless and the loss is sustained only when the stock has no liquidating value and there is no reasonable hope and expectation that at some future point in time it will become valuable duncan v commissioner tcmemo_1986_122 the burden is on the taxpayer to establish the worthlessness of the stock and the year in which it became worthless id citing 326_us_287 the loss can be established satisfactorily only by some identifiable_event in the corporation’s life which extinguishes all hope and expectation of revitalization such as bankruptcy cessation of business operations liquidation of the corporation or appointment of a receiver for it 38_bta_1270 affd 112_f2d_320 7th cir in the case of a taxpayer other than a corporation where any nonbusiness_debt becomes worthless within the taxable_year the loss resulting therefrom shall be considered a loss from the sale_or_exchange during the taxable_year of a capital_asset held for not more than year sec_166 a loss on a nonbusiness_debt is treated as sustained only if and when the debt has become totally worthless sec_1_166-5 income_tax regs the burden is on the taxpayer to establish the worthlessness of the debt and the year in which it became worthless 77_tc_582 it is generally accepted that the year of worthlessness is to be fixed by identifiable events which form the basis of reasonable grounds for abandoning hope of recovery id whether petitioner’s loans made to bti should be evaluated for fitting the definition of worthless securities or nonbusiness_bad_debt depends on whether the debt is evidenced by a security as defined in sec_165dollar_figure sec_166 however each of these alternatives requires petitioners to show that at the end of there was no reasonable prospect for recovery see boulafendis v commissioner tcmemo_1984_321 citing boehm v commissioner supra pincite crown v commissioner supra pincite accordingly we begin our analysis by addressing this issue mr hyman testified that bti owned furniture fixtures and a patent on the use of linear programming at the time it filed for bankruptcy in he testified that bti had substantial value at that time almost immediately after the bankruptcy filing the venture capital firm on whose interest payment bti defaulted and another company submitted separate bids to purchase the assets of bti for dollar_figure million mr hyman testified that if a sale had occurred in bti shareholders would have benefited however mr hyman believed that bti could be sold for and the assets were worth significantly more than dollar_figure million according to mr hyman that is the reason that bti’s bankruptcy trustee turned down both of the dollar_figure million offers mr hyman testified that it was reasonable for petitioner to believe that he could get something for his investment in bti pincite sec_165 defines a security as a bond debenture note or certificate or other evidence_of_indebtedness issued by a corporation or by a government or political_subdivision thereof with interest_coupons or in_registered_form the end of even after it filed for bankruptcy at that time mr hyman was hopeful that a sale was going to occur mr hyman testified that when no sale occurred the company was put into cold storage with the goal of trying to raise money bti’s bankruptcy proceeding was later converted from chapter to chapter bti is presently operating as a business in chapter and mr hyman testified that there’s activity now starting to try to raise capital within the chapter environment to be able to to bring the company potentially out of chapter and operate the company the evidence presented at trial combined with mr hyman’s testimony indicates that bti had value at all times in and still has value petitioners have failed to carry their burden_of_proof to show that there was no reasonable_prospect_of_recovery for their stock and loans in accordingly we hold that petitioners are not entitled to deductions for worthless securities or nonbusiness_bad_debt iii accuracy-related_penalty with respect to the accuracy-related_penalty under sec_6662 the commissioner has the burden of production sec_7491 to prevail the commissioner must produce sufficient evidence that it is appropriate to apply the penalty to the taxpayer 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of supplying sufficient evidence to persuade the court that the commissioner’s determination is incorrect id pincite sec_6662 and b provides accuracy-related_penalties equal to percent of the underpayment_of_tax required to be shown on a return if the underpayment is due to negligence or disregard of rules or regulationsdollar_figure for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 see higbee v commissioner supra pincite this determination is made based on all the relevant facts and circumstances higbee v commissioner supra pincite sec_1_6664-4 income_tax regs sec_6662 can also apply when there is a substantial_understatement of tax see sec_6662 however since the only reason given in the notice_of_deficiency for imposing the penalty was negligence or intentional_disregard_of_rules_and_regulations and respondent did not raise sec_6662 until after trial we will only consider the issue raised in the notice_of_deficiency relevant factors include the taxpayer’s efforts to assess his proper tax_liability while we have held that petitioners did not have profit as their primary objective for entering into the aircraft activity we believe that they had both personal and profit objectives in the sense that they actually hoped that their activity might produce a profit see warden v commissioner tcmemo_1995_ sometimes it is difficult to determine which of two motives for engaging in an activity is primary that is one of the basic reasons for using objective facts to determine subjective intent but a finding that profit was not the primary motive does not automatically result in a conclusion that petitioners were negligent or intentionally disregarded the rules and regulations see bernardo v commissioner tcmemo_2004_199 sherman v commissioner tcmemo_1989_269 on the basis of the previously stated facts we find that petitioners’ reporting of their aircraft activity was not due to negligence and that they are not liable for the penalties with respect to the portions of the underpayments due to their aircraft activity likewise we find that petitioners are not liable for the penalty on the portion of the underpayment due to their claimed losses from worthless_stock and loans the determination of worthlessness in the situation described in this case is not without some doubt and while we have found that petitioners have not proven worthlessness we believe that they honestly believed that their stock and loans were worthless in dollar_figure we therefore hold that petitioners are not liable for the sec_6662 penalties to reflect the foregoing decision will be entered for respondent as to the deficiencies and for petitioners as to the accuracy-related_penalties in petitioners’ posttrial brief they requested the following finding of fact dr rosenblatt believes his investments in benefit technologies became worthless in because during that year the bankruptcy trustee ran out of opportunities to the sic sell the company in his answering brief respondent had no objection to this proposed finding of fact
